Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks pages 6-8 and independent claims** amendments that were filed on 4th November 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Maruyama et al, US 2011/0184533 A1: a master apparatus and one or more slave devices are connected in shape of a ring and a control packet transmitted from the master apparatus reaches all of the slave devices one by one and is returned to the master apparatus.
2. Mito, US 5,361,260 A: a master station, a plurality of slave stations each for performing a specified function and transmission line means, said master and slave stations being connected by said transmission line means in a loop or a daisy-chain for serial communication among said stations, said master station being operative to generate control data for each of said slave stations so that said master station controls the way each slave station performs its specified function and to addressably transmit said control data in predetermined ones of serial time slots for each respective slave station such that each slave station receives said control data in a predetermined time slot which is unique to that slave station, each said slave station being operative to addressably receive and respond to said data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        19th November 2021